DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 3/7/2022.
Claims 1-3, 5-7, and 9-11 are pending.
Claims 5-7 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (US Patent Pub 2019/0005395) of record, in view of De Sousa Webber (US Patent Pub 2018/0113676) and Kaku et al. (US Patent Pub 2007/0067157), further in view of Azari et al. (US Patent 9,361,377).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  
In claim 1, the “classifying” limitation, “a preprocessed training data” should be “the preprocessed training data”.
In claim 1, the “identifying, by the intra-paper classifier” limitation, second to last line, “as relevant section or irrelevant section” should be “as a relevant section or an irrelevant section”.
Claims 5 and 9 are objected to for the same reasons as claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “classifying the plurality of reference papers as relevant and irrelevant” and continues to recite limitations for relevant reference papers.  It is unclear how a reference paper can be classified as both relevant and irrelevant at the same time.  As recited, all reference papers are classified as relevant and the recited steps are performed on all papers.  Classification is required.
The remaining claims are rejected because they depend on a rejected claim.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (US Patent Pub 2019/0005395) of record, in view of De Sousa Webber (US Patent Pub 2018/0113676) (DeSousa Webber) and Kaku et al. (US Patent Pub 2007/0067157) (Kaku), further in view of Azari et al. (US Patent 9,361,377) (Azari).
In regards to claim 1, Dutkowski discloses a processor implemented method for data extraction, comprising:
a.	collecting a plurality of reference papers from at least one associated source via one or more hardware processors (Dutkowski at Fig. 1; para. 0032)1;
c.	for each relevant reference paper:
(3)	determining whether each of the plurality of clauses contain at least one relation term, wherein the relation term is at least one of a bi-directional term or a uni-directional term (Dutkowski at paras. 0032-33, 0038)2; and
(4)	extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term (Dutkowski at paras. 0032-33)3, wherein the extracted plurality of qualitative relations and plurality of quantitative relations are used to create domain dictionaries and ontologies.  Dutkowski at para. 0057.4
Dutkowski does not expressly disclose (1) the plurality of reference papers are collected using at least a plurality of crawlers, (2) preprocessing a training data to obtain a preprocessed training data, (3) training a paper area classifier and an intra-paper classifier using the preprocessed training data, (4) classifying, by the paper area classifier, the plurality of reference papers as relevant or irrelevant based on a preprocessed training data, via the one or more hardware processors, wherein the paper area classifier analyzes contents in a specific area of the plurality of reference papers to identify and classify  the plurality of reference papers as relevant or irrelevant, and wherein the plurality of reference papers that are classified as irrelevant are discarded (5) identifying, by the intra-paper classifier, a plurality of relevant sections in the relevant reference paper based on tf-idf technique, wherein the intra-paper classifier splits each relevant reference paper into multiple sections and identifies sections within each of the relevant reference papers as relevant section or irrelevant section, based on the preprocessed training data (6) preprocessing the plurality of relevant sections, by performing conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, (7) selecting a plurality of candidate sentences from each preprocessed relevant section, and (8) identifying a plurality of clauses from each of the plurality of candidate sentences.  
Dutkowski does disclose analyzing sentences to determine entities and entity measurements.  Dutkowski at para. 0055.
DeSousa Webber discloses a system and method for identifying similar documents based on sparse distributed representations generated from the documents.  DeSousaWebber at abstract.  (1) The method includes retrieving a wet of data documents, for example, by a web crawler.  DeSousaWebber at para. 0228.  (2) The method includes processing a training corpus (i.e., pre-processing training data).  DeSousa Webber at para. 0141.  (3) – (5) The method includes using a training corpus to cluster (i.e., classify) documents in accordance with the training data comprised of preprocessed specialized documents.  In other words, clusters are comprised of documents that are relevant to the subject matter of the specialized documents (i.e., classifying … as relevant or irrelevant based on preprocessed training data).  DeSousa Webber at para. 0141. Further, DeSousa Webber discloses similarity calculations to determine relevance of a document against a reference document (i.e., classify a document as relevant or irrelevant based on training data).  DeSousa Webber at paras. 0074-75.  The method further includes identifying data items within documents.  Data items can be strings of any type.  DeSousaWebber at paras. 0041-42.  The method uses tf-idf to reflect how important a data item is to a given document to identify the most relevant data items (i.e., identifying a plurality of relevant sections (intra-paper classifier)).  DeSousa Webber at para. 0055.  Documents are segmented or divided into snippets (i.e., split into sections) and the process determines whether frequently occurring data items occur in snippets.  These snippets are deemed important (i.e., identifies sections as relevant or irrelevant).  DeSousaWebber at paras. 0054-56.  DeSousaWebber further discloses discarding streamed documents that are deemed to be no longer relevant because they are duplicative (i.e., discarding irrelevant documents).  DeSousaWebber at para. 0222. (6)-(8) The method then preprocessing the documents (i.e., preprocessing the plurality of relevant sections) by segmenting each document into terms (i.e., clauses) and sentences, standardizing punctuations and eliminating or converting undesired characters (i.e., cleaning special characters).  DeSousa Webber at paras.  0054-55.  DeSousa Webber also discloses storing a simplified version of a data item, which is interpreted as simplifying a complex sentence.  DeSousa Webber at para. 0050.  Data items (i.e., clauses) are identified associated with snippets or segments (i.e., plurality of candidate sentences).  DeSousaWebber at paras. 0054-56.
Dutkowski and DeSousa Webber are analogous art because they are both directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski by adding the features of (1) the plurality of reference papers are collected using at least a plurality of crawlers, (2) preprocessing a training data to obtain a preprocessed training data, (3) training a paper area classifier and an intra-paper classifier using the preprocessed training data, (4) classifying, by the paper area classifier, the plurality of reference papers as relevant or irrelevant based on a preprocessed training data, via the one or more hardware processors, wherein the paper area classifier analyzes contents in a specific area of the plurality of reference papers to identify and classify  the plurality of reference papers as relevant or irrelevant, and wherein the plurality of reference papers that are classified as irrelevant are discarded (5) identifying, by the intra-paper classifier, a plurality of relevant sections in the relevant reference paper based on tf-idf technique, wherein the intra-paper classifier splits each relevant reference paper into multiple sections and identifies sections within each of the relevant reference papers as relevant section or irrelevant section, based on the preprocessed training data (6) preprocessing the plurality of relevant sections, by performing conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, (7) selecting a plurality of candidate sentences from each preprocessed relevant section, and (8) identifying a plurality of clauses from each of the plurality of candidate sentences, as disclosed by DeSousa Webber.
The motivation for doing so would have been to create more useful document vectors to identify the most relevant data items of a document in a set of documents.  DeSousa Webber at para. 0055.
Dutkowski in view of DeSousaWebber does not expressly disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements.  
Kaku discloses a system and method for automatically extracting interesting phrases from a large dynamic corpus.  Documents can be retrieved via web crawler (Kaku at para. 0010) from a variety of sources.  The method includes a method to tokenize the documents and perform preprocessing.  Preprocessing of the documents includes expanding abbreviations and disambiguates references to anchor phrases (i.e., coreference resolution).  Kaku at paras. 0042, 0067.  Kaku further discloses using a predefined list of compound phrase and combines tokens within specified vicinity representing a compound phrase (i.e., hypernym-hyponym replacement).  Kaku at para. 0072. 
Dutkowski, DeSousa Webber, and Kaku are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of DeSousa Webber by adding the features of disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements, as disclosed by Kaku.  Much like Dutkowski and DeSousa Webber, Kaku is related to processing documents to extract information.  Therefore, one of ordinary skill in the art would have utilized the additional preprocessing methods disclosed by Kaku.
The motivation for doing so would have been to convert the retrieved text, which can be from different sources, into a form that can be properly analyzed by the system.  Kaku at para. 0039.
Dutkowski in view of DeSousa Webber and Kaku does not expressly disclose the preprocessing of the training data includes the steps of converting the training data into lower case, removing whitespace, punctuations, and commonly occurring words, and stemming each word in the training data to a root form.  As noted above, DeSousa Webber does disclose preprocessing the training data but does not expressly disclose these specific steps in that preprocessing procedure.
Azari discloses a system and method for generating classifiers to classify digital items, such as documents.  The process includes preprocessing training documents (i.e., training data) by performing the steps of removing punctuations, removing stop words (i.e., common occurring words), converting words to lowercase, and stemming words to their root form.  Azari at col. 15, lines 24-32.  
Dutkowski, DeSousa Webber, Kaku, and Azari are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of DeSousa Webber and Kaku by adding the features of converting the training data into lower case, removing whitespace, punctuations, and commonly occurring words, and stemming each word in the training data to a root form to the preprocessing of training data procedure, as disclosed by Azari.
The motivation for doing so would have been because doing so would increase the accuracy of the classification process, which is based on the pre-processed training data.  The preprocessing removing unwanted characters and words that do not meaningfully contribute to classification of a document.  Azari at col. 15, lines 24-32.

In regards to claim 2, Dutkowski in view of DeSousa Webber, Kaku, and Azari discloses the method as claimed in claim 1, wherein extracting the plurality of qualitative relations comprising:
a.	determining type of the at least one relation term as one of the bidirectional term or the uni-directional term (Dutkowski at paras. 0022, 0071, 0073, 0085)5;
b.	for the bidirectional relation term:
	i.	identifying nature of the relation term (Dutkowski at para. 0088)6; and
	ii.	extracting variables and relations based on the identified nature of the relation term (Dutkowski at paras. 0059, 0071)7; and
c.	for the uni-directional relational term:
i.	extracting the variables and relations between the variables based on the relation term.  Dutkowski at paras. 0059, 0071.8
In regards to claim 3, Dutkowski in view of DeSousa Webber, Kaku, and Azari discloses the method as claimed in claim 1, wherein extracting the plurality of quantitative relations comprises:
a.	processing each clause, comprising:
i.	extracting a plurality of relation quantifiers from the clause (Dutkowski at para. 0059); and
	ii.	attaching the plurality of relation quantifiers to corresponding variables.  Dutkowski at para. 0059.9

In regards to claim 5, Dutkowski discloses a system for data extraction, comprising:
a.	one or more hardware processors (Dutkowski at para. 0109);
b	one or more communication interfaces (Dutkowski at para. 0109);
c.	a relation minder module (Dutkowski at Fig. 1)10; and
d.	one or more memory modules storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors (Dutkowski at paras. 0108-109) to:
i.	collect a plurality of reference papers from at least one associated source (Dutkowski at Fig. 1; para. 0032)11;
iii.	 for each relevant reference paper:
	(1)	process the plurality of relevant sections, by:
C.	determining whether each of the plurality of clauses contain at least one relation term using the relation miner module, wherein the relation term is at least one of a bi-directional term or a uni-directional term (Dutkowski at paras. 0032-33, 0038)12; and
D.	extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term using the relation minder module (Dutkowski at paras. 0032-33)13, wherein the extracted plurality of qualitative relations and plurality of quantitative relations are used to create domain dictionaries and ontologies.  Dutkowski at para. 0057.14
Dutkowski does not expressly disclose (1) the plurality of reference papers are collected using at least a plurality of crawlers, (2) preprocessing a training data to obtain a preprocessed training data, (3) training a paper area classifier and an intra-paper classifier using the preprocessed training data, (4) classifying, by the paper area classifier, the plurality of reference papers as relevant or irrelevant based on a preprocessed training data, via the one or more hardware processors, wherein the paper area classifier analyzes contents in a specific area of the plurality of reference papers to identify and classify  the plurality of reference papers as relevant or irrelevant, and wherein the plurality of reference papers that are classified as irrelevant are discarded (5) identifying, by the intra-paper classifier, a plurality of relevant sections in the relevant reference paper based on tf-idf technique, wherein the intra-paper classifier splits each relevant reference paper into multiple sections and identifies sections within each of the relevant reference papers as relevant section or irrelevant section, based on the preprocessed training data (6) preprocessing the plurality of relevant sections, by performing conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, (7) selecting a plurality of candidate sentences from each preprocessed relevant section, and (8) identifying a plurality of clauses from each of the plurality of candidate sentences.  
Dutkowski does disclose analyzing sentences to determine entities and entity measurements.  Dutkowski at para. 0055.
DeSousa Webber discloses a system and method for identifying similar documents based on sparse distributed representations generated from the documents.  DeSousaWebber at abstract.  (1) The method includes retrieving a wet of data documents, for example, by a web crawler.  DeSousaWebber at para. 0228.  (2) The method includes processing a training corpus (i.e., pre-processing training data).  DeSousa Webber at para. 0141.  (3) – (5) The method includes using a training corpus to cluster (i.e., classify) documents in accordance with the training data comprised of preprocessed specialized documents.  In other words, clusters are comprised of documents that are relevant to the subject matter of the specialized documents (i.e., classifying … as relevant or irrelevant based on preprocessed training data).  DeSousa Webber at para. 0141. Further, DeSousa Webber discloses similarity calculations to determine relevance of a document against a reference document (i.e., classify a document as relevant or irrelevant based on training data).  DeSousa Webber at paras. 0074-75.  The method further includes identifying data items within documents.  Data items can be strings of any type.  DeSousaWebber at paras. 0041-42.  The method uses tf-idf to reflect how important a data item is to a given document to identify the most relevant data items (i.e., identifying a plurality of relevant sections (intra-paper classifier)).  DeSousa Webber at para. 0055.  Documents are segmented or divided into snippets (i.e., split into sections) and the process determines whether frequently occurring data items occur in snippets.  These snippets are deemed important (i.e., identifies sections as relevant or irrelevant).  DeSousaWebber at paras. 0054-56.  DeSousaWebber further discloses discarding streamed documents that are deemed to be no longer relevant because they are duplicative (i.e., discarding irrelevant documents).  DeSousaWebber at para. 0222. (6)-(8) The method then preprocessing the documents (i.e., preprocessing the plurality of relevant sections) by segmenting each document into terms (i.e., clauses) and sentences, standardizing punctuations and eliminating or converting undesired characters (i.e., cleaning special characters).  DeSousa Webber at paras.  0054-55.  DeSousa Webber also discloses storing a simplified version of a data item, which is interpreted as simplifying a complex sentence.  DeSousa Webber at para. 0050.  Data items (i.e., clauses) are identified associated with snippets or segments (i.e., plurality of candidate sentences).  DeSousaWebber at paras. 0054-56.
Dutkowski and DeSousa Webber are analogous art because they are both directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski by adding the features of (1) the plurality of reference papers are collected using at least a plurality of crawlers, (2) preprocessing a training data to obtain a preprocessed training data, (3) training a paper area classifier and an intra-paper classifier using the preprocessed training data, (4) classifying, by the paper area classifier, the plurality of reference papers as relevant or irrelevant based on a preprocessed training data, via the one or more hardware processors, wherein the paper area classifier analyzes contents in a specific area of the plurality of reference papers to identify and classify  the plurality of reference papers as relevant or irrelevant, and wherein the plurality of reference papers that are classified as irrelevant are discarded (5) identifying, by the intra-paper classifier, a plurality of relevant sections in the relevant reference paper based on tf-idf technique, wherein the intra-paper classifier splits each relevant reference paper into multiple sections and identifies sections within each of the relevant reference papers as relevant section or irrelevant section, based on the preprocessed training data (6) preprocessing the plurality of relevant sections, by performing conversion of complex sentences within the relevant sections into simple sentences, and cleaning of special characters, (7) selecting a plurality of candidate sentences from each preprocessed relevant section, and (8) identifying a plurality of clauses from each of the plurality of candidate sentences, as disclosed by DeSousa Webber.
The motivation for doing so would have been to create more useful document vectors to identify the most relevant data items of a document in a set of documents.  DeSousa Webber at para. 0055.
Dutkowski in view of DeSousaWebber does not expressly disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements.  
Kaku discloses a system and method for automatically extracting interesting phrases from a large dynamic corpus.  Documents can be retrieved via web crawler (Kaku at para. 0010) from a variety of sources.  The method includes a method to tokenize the documents and perform preprocessing.  Preprocessing of the documents includes expanding abbreviations and disambiguates references to anchor phrases (i.e., coreference resolution).  Kaku at paras. 0042, 0067.  Kaku further discloses using a predefined list of compound phrase and combines tokens within specified vicinity representing a compound phrase (i.e., hypernym-hyponym replacement).  Kaku at para. 0072. 
Dutkowski, DeSousa Webber, and Kaku are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of DeSousa Webber by adding the features of disclose the preprocessing the plurality of relevant sections includes performing abbreviation expansion, co-reference resolution, and hypernym-hyponym replacements, as disclosed by Kaku.  Much like Dutkowski and DeSousa Webber, Kaku is related to processing documents to extract information.  Therefore, one of ordinary skill in the art would have utilized the additional preprocessing methods disclosed by Kaku.
The motivation for doing so would have been to convert the retrieved text, which can be from different sources, into a form that can be properly analyzed by the system.  Kaku at para. 0039.
Dutkowski in view of DeSousa Webber and Kaku does not expressly disclose the preprocessing of the training data includes the steps of converting the training data into lower case, removing whitespace, punctuations, and commonly occurring words, and stemming each word in the training data to a root form.  As noted above, DeSousa Webber does disclose preprocessing the training data but does not expressly disclose these specific steps in that preprocessing procedure.
Azari discloses a system and method for generating classifiers to classify digital items, such as documents.  The process includes preprocessing training documents (i.e., training data) by performing the steps of removing punctuations, removing stop words (i.e., common occurring words), converting words to lowercase, and stemming words to their root form.  Azari at col. 15, lines 24-32.  
Dutkowski, DeSousa Webber, Kaku, and Azari are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of DeSousa Webber and Kaku by adding the features of converting the training data into lower case, removing whitespace, punctuations, and commonly occurring words, and stemming each word in the training data to a root form to the preprocessing of training data procedure, as disclosed by Azari.
The motivation for doing so would have been because doing so would increase the accuracy of the classification process, which is based on the pre-processed training data.  The preprocessing removing unwanted characters and words that do not meaningfully contribute to classification of a document.  Azari at col. 15, lines 24-32.

Claims 6 and 7 are essentially the same as claims 2 and 3, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 9-11 are essentially the same as claims 1-3, respectively, in the form of a non-transitory computer readable medium (Dutkowski at para. 0108).  Therefore, they are rejected for the same reasons.

Response to Amendment
Rejection of Claims 1-3, 5-7, and 9-11 under 35 U.S.C 112(b)
Applicant’s amendment to claims 1-3 and 9-11 is acknowledged.  The rejection to claims 1-3 and 9-11 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s amendment to claims 5-7 is also acknowledged but they do not address all the issues raised in the prior Office action.  Consequently, the rejection of claims 5-7 under 35 U.S.C. 112(b) is maintained.      

Response to Arguments
Rejection of claims 1-3, 5-7, and 9-11 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-3, 5-7, and 9-11 under 35 U.S.C. 103, have been fully considered and they are partially persuasive in that Dutkowski, DeSousaWebber, and Kaku does not expressly disclose during the preprocessing of training data, converting the training data into lower case, removing white space, punctuations, and commonly occurring words, and stemming each word in the training data to a root form.  However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on .
In regards to claim 1, Applicant’s alleges Dutkowski in view of DeSousa Webber and Kaku does not disclose the limitations of (1) “discarding the irrelevant reference papers,” (2) “the paper area classifier analyzes contents in a specific area of the plurality of reference papers to identify and classify the plurality of reference papers as relevant or irrelevant,” (3) “the intra-paper classifier splits each relevant reference paper into multiple sections and identifies sections within each of the relevant reference papers as relevant section or irrelevant section, based on the preprocessed training data,” and (4) “determining at least one relation term in each of the plurality of clauses, wherein the relation term is at least one of a bidirectional term or a unidirectional term … the extracted plurality of qualitative relations and the plurality of quantitative relations are used to create domain dictionaries and ontologies.” 
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims. MPEP 2111.
In regards to limitation (1), Applicant alleges DeSousa Webber does not disclose discarding irrelevant reference papers.  Examiner respectfully disagrees.  DeSousa Webber discloses discarding documents (i.e., reference documents) that are deemed to be irrelevant because they are duplicative.  DeSousa Webber at para. 0222.  For these reasons, DeSousa Webber discloses limitation (1).
In regards to limitation (2), Applicant interpretation of the limitation is narrower than is required.  Here, a “specific area of the plurality of reference papers” does not limit what is considered in the reference papers.  Although the specification provides an example of “an abstract”, the limitation is not so limiting.  The limitation also does not require the analysis is limited to one specific section that is less than the entire document.  The limitation can be broadly interpreted as considering and analyzing multiple areas of a document, including a specific area.  In this case, DeSousa Webber generates vector representations for sections of a document, which are considered against sections of reference documents to determine similarity and relevance.  DeSousa Webber at paras. 0073, 0075.  For at least these reasons, DeSousa Webber discloses limitation (2).
In regards to limitation (3), as set forth in the rejection above, DeSousa Webber discloses segmenting a document into segments or snippets, which are considered to determine whether frequently occurring data items are tied to them using tf-idf.  In this way, if a frequently occurring data item is tied to a snippet (i.e., a section) it is deemed relevant.  DeSousa Webber at paras. 0054-56.  For at least these reasons, DeSousa Webber discloses limitation (3).
In regards to limitation (4), the limitations and arguments were addressed in the prior Office action mailed 12/10/2021.  Examiner reiterates that response here.
For the reasons explained above, Examiner asserts Dutkowski in view of DeSousa Webber and Kaku discloses limitations (1) through (4) at issue and therefore all the limitations of claim 1.  Applicant refers to the same arguments with regards to claims 5 and 9.  Therefore, they remain rejected for the same reasons and under the new grounds of rejection set forth above.
Applicant also does not present additional arguments in regards to the remaining claims.  Therefore, they remain rejected for the same reasons and under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Chandramouli et al. (US Patent Pub 2013/0138428) discloses a system and method for processing documents to detect deception.
De Vocht (US Patent Pub 2011/0301941) discloses a system and method for natural language processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MICHAEL LE/  Examiner, Art Unit 2163                                                                                                                                                                                                       


	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 The system receives data, documents, and text (i.e., collecting a plurality of papers) in a system pertaining to biological or medical entities (i.e., reference papers).  The data, documents, and texts are received from at least one associated source, as shown in Fig. 1.
        2 The system uses an inference engine to infer relations between entities or measurements in the data.  Text mining can be used to infer (i.e., determining whether each of the plurality of clauses contain at least one relation term) and extract the relations to be integrated (i.e., stored) in a database or knowledgebase.  Relations also have a direction (i.e., at least one of bi-directional or unidirectional).
        3 Relations are extracted from the data via text mining inferring and extraction.  The relations can be between entities (i.e., qualitative relations) or entity measurements (i.e., quantitative relations).  
        4 The relations are extracted to create a database for the ontology (i.e., domain dictionaries and ontologies).
        5 Dutkowski discloses a relation having a relation type and a direction.  Relations can be directional (i.e., unidirectional) or undirected (i.e., bidirectional).
        6 The type of bidirectional relation is determined, whether it is physical protein-protein or functional interaction (i.e., identifying nature of the relation term).
        7 Relations are stored in the knowledgebase/database and are mapped to columns (i.e., variables) of similar relations (i.e., based on the identified nature of the relation term).
        8 Directed relations are stored the same way as undirected relations in that they are mapped (i.e., extracting…) to columns of the database (i.e., variables).
        9 Relations between entity measurements (i.e., quantitative relations) are extracted from the data/documents and stored in the relation database where entity measurements (i.e., quantifiers) are mapped to columns (i.e., variables).  The relations can also be mapped to a graph where entity measurements (i.e., quantifiers) are mapped to nodes (i.e., corresponding variables).
        10 The system comprises various engines for inferring and extracting relations (i.e., relation miner module).
        11 The system receives data, documents, and text (i.e., collecting a plurality of papers) in a system pertaining to biological or medical entities (i.e., reference papers).  The data, documents, and texts are received from at least one associated source, as shown in Fig. 1.
        12 The system uses an inference engine to infer relations between entities or measurements in the data.  Text mining can be used to infer (i.e., determining whether each of the plurality of clauses contain at least one relation term) and extract the relations to be integrated (i.e., stored) in a database or knowledgebase.  Relations also have a direction (i.e., at least one of bi-directional or unidirectional).
        13 Relations are extracted from the data via text mining inferring and extraction.  The relations can be between entities (i.e., qualitative relations) or entity measurements (i.e., quantitative relations).
        14 The relations are extracted to create a database for the ontology (i.e., domain dictionaries and ontologies).